Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
1. That this stipulation is limited to the items marked “A” and initialed “BS” by Examiner Benjamin Struminski on the invoice covered by the above numbered appeal to reappraisement, and is abandoned as to all other merchandise.
2. That the merchandise marked “A” consists of 158 galvanized steel drums which were exported from Japan on April 5,1963.
3. That the said galvanized steel drums were entered subsequent to the effective date of the Customs Simplification Act of 1956 and are not Identified in the final list proclaimed by the Secretary of the Treasury pursuant to said Customs Simplification Act Treasury Decisions 54521.
4. That at the time of exportation to the United States of the merchandise undergoing appraisement such or similar merchandise was freely sold or in the absence of sales offered for sale in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States.
5. That the export value as defined in Section 402(b) of the Tariff Act of 1930, as amended by the said Customs Simplification Act of 1956, of the galvanized steel drums involved herein is $4.35 per drum.
6. That the above entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and issue described hereinabove and abandoned in all other respects.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value is $4.35 per drum.
Judgment will be rendered accordingly.